United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2723
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Paul Tracy Allensworth,                *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 2, 2011
                                Filed: March 7, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Paul Tracy Allensworth appeals the district court’s1 judgment entered upon a
jury verdict finding him guilty of possessing cocaine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1). The district court sentenced Allensworth to 132
months in prison and 5 years of supervised release. His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court abused its discretion in denying Allensworth’s motion for a


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
mistrial based on improper questions by the prosecutor during cross examination of
Allensworth.

       We conclude that the district court did not abuse its discretion in denying the
motion for a mistrial. See United States v. Swift, 623 F.3d 618, 623 (8th Cir. 2010);
United States v. Weaver, 554 F.3d 718, 723-24 (8th Cir. 2009); United States v.
Boesen, 541 F.3d 838, 847 (8th Cir. 2008). Having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous
issue. Accordingly, we grant counsel’s motion to withdraw, and we affirm the district
court’s judgment.
                       ______________________________




                                         -2-